Exhibit 10.3

EXECUTION VERSION

WARRANT TO PURCHASE COMMON STOCK

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY
NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE SECURITIES
LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS.

THIS INSTRUMENT IS ISSUED PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON
TRANSFER AND OTHER PROVISIONS OF (1) AN INVESTMENT AGREEMENT, DATED AS OF MAY 4,
2016, BY AND BETWEEN THE ISSUER OF THESE SECURITIES AND AMAZON.COM, INC., A
DELAWARE CORPORATION, A COPY OF WHICH IS ON FILE WITH THE ISSUER AND (2) A
STOCKHOLDERS AGREEMENT, DATED AS OF MAY 4, 2016, BY AND BETWEEN THE ISSUER OF
THESE SECURITIES AND AMAZON.COM, INC. THE SECURITIES REPRESENTED BY THIS
INSTRUMENT MAY NOT BE SOLD OR OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH
SAID AGREEMENTS. ANY SALE OR OTHER TRANSFER NOT IN COMPLIANCE WITH SAID
AGREEMENTS WILL BE VOID.

WARRANT

to purchase

7,500,000

Shares of Common Stock of

Atlas Air Worldwide Holdings, Inc.

a Delaware Corporation

Issue Date: May 4, 2016

1. Definitions. Unless the context otherwise requires, when used herein the
following terms shall have the meanings indicated.

“Affiliate” has the meaning ascribed to it in the Investment Agreement.

“Aggregate Consideration” has the meaning ascribed to it in Section 12(ii).

“Aircraft Lease Agreement” means an Aircraft Lease Agreement by and between
Amazon or one of its Affiliates and the Corporation or one of its Affiliates in
the form attached to the ATSA.



--------------------------------------------------------------------------------

“Amazon” means Amazon.com, Inc., a Delaware corporation.

“Antitrust Clearance”, as of any time with respect to any number of Warrant
Shares, means (a) prior to such time, the expiration or termination of the
waiting period under the HSR Act and the receipt of all exemptions,
authorizations, consents or approvals, the making of all filings and the giving
of all notices, and the expiration of all waiting periods, pursuant to any other
Antitrust Laws, in each case to the extent required with respect to the exercise
of this Warrant with respect to such number of Warrant Shares at such time, and
(b) the absence at such time of any applicable law or temporary restraining
order, preliminary or permanent injunction or other judgment, order, writ,
injunction, legally binding agreement with a Governmental Entity, stipulation,
decision or decree issued by any court of competent jurisdiction or other legal
restraint or prohibition under any Antitrust Law, in each case that has the
effect of preventing the exercise of this Warrant with respect to such number of
Warrant Shares at such time.

“Antitrust Law” has the meaning ascribed to it in the Investment Agreement.

“Appraisal Procedure” means a procedure whereby two independent, nationally
recognized appraisers, one chosen by the Corporation and one by the
Warrantholder, shall mutually agree upon the determinations then the subject of
appraisal. Each party shall deliver a notice to the other appointing its
appraiser within 15 days after the Appraisal Procedure is invoked. If within 30
days after appointment of the two appraisers they are unable to agree upon the
amount in question, a third independent, nationally recognized appraiser shall
be chosen within 10 days thereafter by the mutual consent of such first two
appraisers or, if such two first appraisers fail to agree upon the appointment
of a third appraiser, such appointment shall be made by the American Arbitration
Association, or any organization successor thereto, from a panel of arbitrators
having experience in appraisal of the subject matter to be appraised. In such
event, the decision of the third appraiser so appointed and chosen shall be
given within 30 days after the selection of such third appraiser. If three
appraisers shall be appointed and the determination of one appraiser is
disparate from the middle determination by more than twice the amount by which
the other determination is disparate from the middle determination, then the
determination of such appraiser shall be excluded, the remaining two
determinations shall be averaged and such average shall be binding and
conclusive upon the Corporation and the Warrantholder; otherwise, the average of
all three determinations shall be binding upon the Corporation and the
Warrantholder. The costs of conducting any Appraisal Procedure shall be borne
50% by the Corporation and 50% by the Warrantholder.

“Assumed Payment Amount” has the meaning ascribed to it in Section 12(iv).

“ATSA” means that certain Air Transportation Services Agreement, by and between
Atlas Air, Inc. and Amazon Fulfillment Services, Inc., dated as of the date
hereof.

 

2



--------------------------------------------------------------------------------

“Board of Directors” means the board of directors of the Corporation.

“Business Combination” means a merger, consolidation, statutory share exchange,
reorganization, recapitalization or similar extraordinary transaction (which may
include a reclassification) involving the Corporation, in which the Common Stock
is converted into, exchanged for or purchased for a different number, type or
amount of shares of stock or other securities or property (including cash).

“Business Day” has the meaning ascribed to it in the Investment Agreement.

“Cash Exercise” has the meaning set forth in Section 3(ii).

“Cashless Exercise” has the meaning set forth in Section 3(ii).

“Cashless Exercise Ratio” with respect to any exercise of this Warrant means a
fraction (i) the numerator of which is the excess of (x) the VWAP for the Common
Stock for the 30 trading days immediately preceding such exercise date over
(y) the Exercise Price, and (ii) the denominator of which is the VWAP for the
Common Stock for the 30 trading days immediately preceding such exercise date.

“Change of Control Transaction” means (a) any transaction or series of related
transactions as a result of which any Person or group of persons within the
meaning of Section 13(d)(3) of the Exchange Act (excluding the Warrantholder or
any of its Affiliates) becomes the beneficial owner, directly or indirectly, of
30% or more of the outstanding Equity Interests (measured by either voting power
or economic interests) of the Corporation, (b) any transaction or series of
related transactions in which the stockholders of the Corporation immediately
prior to such transaction or series of related transactions (the
“Pre-Transaction Stockholders”) cease to beneficially own, directly or
indirectly, at least 70% of the outstanding Equity Interests (measured by either
voting power or economic interests) of the Corporation or in the surviving or
resulting entity of such transaction; provided that this clause (b) shall not
apply if (i) such transaction or series of related transactions is an
acquisition by the Corporation effected, in whole or in part, through the
issuance of Equity Interests of the Corporation, (ii) such acquisition does not
result in a Person or group of persons within the meaning of Section 13(d)(3) of
the Exchange Act beneficially owning, directly or indirectly, a greater
percentage of the outstanding Equity Interests (measured by either voting power
or economic interests) of the Corporation than the Warrantholder and its
Affiliates, and (iii) the Pre-Transaction Stockholders continue to beneficially
own, directly or indirectly, at least 60% of the outstanding Equity Interests
(measured by voting power and economic interests) of the Corporation,
(c) individuals who constitute the Continuing Directors, taken together, ceasing
for any reason to constitute at least a majority of the Board of Directors or
(d) any sale or lease or exchange, transfer, license or disposition of a
business, deposits or assets that constitute 30% or more of the consolidated
assets, revenues, net income or deposits of the Corporation in any transaction
or series of related transactions (other than

 

3



--------------------------------------------------------------------------------

(i) sales or leases of aircraft in the ordinary course of business or (ii) with
respect to Polar Air Cargo Worldwide, Inc. or any of its subsidiaries or any of
their assets or businesses).

“Common Stock” means the Corporation’s Common Stock, $0.01 par value per share.

“Company Stockholder” has the meaning ascribed to it in the Investment
Agreement.

“Continuing Directors” means the directors of the Corporation on the date hereof
and each other director, if, in each case, (a) such other director’s appointment
or nomination for election to the Board of Directors is recommended by more than
50% of the Continuing Directors or more than 50% of the members of the
Nominating and Governance Committee of the Board of Directors that are
Continuing Directors or (b) Amazon and its subsidiaries shall have voted any
shares of Common Stock in favor of the election of such other director to the
Board of Directors.

“conversion” has the meaning ascribed to it in Section 12(ii).

“convertible securities” has the meaning ascribed to it in Section 12(ii).

“Convertible Notes due 2022” has the meaning ascribed to it in the Investment
Agreement.

“Corporation” means Atlas Air Worldwide Holdings, Inc., a Delaware corporation.

“DOT” has the meaning ascribed to it in the Investment Agreement.

“Equity Interests” means any and all (a) shares, interests, participations or
other equivalents (however designated) of capital stock or other voting
securities of a corporation, any and all equivalent or analogous ownership (or
profit) or voting interests in a Person (other than a corporation),
(b) securities convertible into or exchangeable for shares, interests,
participations or other equivalents (however designated) of capital stock or
voting securities of (or other ownership or profit or voting interests in) such
Person, and (c) any and all warrants, rights or options to purchase any of the
foregoing, whether voting or nonvoting, and, in each case, whether or not such
shares, interests, participations, equivalents, securities, warrants, options,
rights or other interests are authorized or otherwise existing on any date of
determination.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

“Exercise Period” has the meaning set forth in Section 3(ii).

 

4



--------------------------------------------------------------------------------

“Exercise Price” means $37.50.

“Existing Call Options” has the meaning ascribed to it in the Investment
Agreement.

“Existing Warrants” has the meaning ascribed to it in the Investment Agreement.

“Expiration Time” has the meaning set forth in Section 3(ii).

“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as determined by the Board
of Directors, acting in good faith and evidenced by a written notice delivered
promptly to the Warrantholder (which written notice shall include certified
resolutions of the Board of Directors in respect thereof). If the Warrantholder
objects in writing to the Board of Director’s calculation of fair market value
within ten (10) Business Days of receipt of written notice thereof and the
Warrantholder and the Corporation are unable to agree on fair market value
during the 10-day period following the delivery of the Warrantholder objection,
the Appraisal Procedure may be invoked by either the Corporation or the
Warrantholder to determine Fair Market Value by delivering written notification
thereof not later than the 30th day after delivery of the Warrantholder
objection. For the avoidance of doubt, the Fair Market Value of cash shall be
the amount of such cash.

“Governmental Entity” has the meaning ascribed to it in the Investment
Agreement.

“HSR Act” has the meaning ascribed to it in the Investment Agreement.

“Initial Number” has the meaning ascribed to it in Section 12(ii).

“Investment Agreement” means the Investment Agreement, dated as of the date
hereof, as it may be amended from time to time, by and between the Corporation
and Amazon, including all annexes, schedules and exhibits thereto.

“Market Price” means, with respect to the Common Stock or any other security, on
any given day, the last sale price, regular way, or, in case no such sale takes
place on such day, the average of the closing bid and asked prices, regular way,
of the shares of the Common Stock or of such security, as applicable, on The
NASDAQ Global Select Market on such day. If the Common Stock or such security,
as applicable, is not listed on The NASDAQ Global Select Market as of any date
of determination, the Market Price of the Common Stock or such security, as
applicable, on such date of determination means the closing sale price on such
date as reported in the composite transactions for the principal U.S. national
or regional securities exchange on which the Common Stock or such security, as
applicable, is so listed or quoted, or, if no closing sale price is reported,
the last reported sale price on such date on the principal U.S. national or
regional

 

5



--------------------------------------------------------------------------------

securities exchange on which the Common Stock or such security, as applicable,
is so listed or quoted, or if the Common Stock or such security, as applicable,
is not so listed or quoted on a U.S. national or regional securities exchange,
the last quoted bid price on such date for the Common Stock or such security, as
applicable, in the over-the-counter market as reported by OTC Markets Group Inc.
or similar organization, or, if that bid price is not available, the Market
Price of the Common Stock or such security, as applicable, on that date shall
mean the Fair Market Value per share as of such date of the Common Stock or such
security. For the purposes of determining the Market Price of the Common Stock
or any such security, as applicable, on the “trading day” preceding, on or
following the occurrence of an event, (a) that trading day shall be deemed to
commence immediately after the regular scheduled closing time of trading on the
applicable exchange, market or organization, or, if trading is closed at an
earlier time, such earlier time and (b) that trading day shall end at the next
regular scheduled closing time, or if trading is closed at an earlier time, such
earlier time (for the avoidance of doubt, and as an example, if the Market Price
is to be determined as of the last trading day preceding a specified event and
the closing time of trading on a particular day is 4:00 p.m. and the specified
event occurs at 5:00 p.m. on that day, the Market Price would be determined by
reference to such 4:00 p.m. closing price).

“New Shares” has the meaning ascribed to it in Section 12(vi).

“Other Voting Securities” means any, other than (a) Common Stock (and, for the
avoidance of doubt, Common Stock expressly excludes, and “Other Voting
Securities” expressly includes, any separate class or series of common stock of
the Corporation with the right to vote in the election of any directors of the
Corporation or otherwise on any other matters (whether separately as a class or
series, or together with shares of Common Stock) with respect to which Common
Stock is entitled to vote), (b) any rights issued (or any securities issued in
respect of such rights) in connection with the adoption of a stockholder rights
plan in customary form (including with respect to the receipt of such rights in
respect of shares of Common Stock (including Warrant Shares) issued subsequent
to the initial dividend or distribution of such rights), or (c) any securities
issued to directors, advisors, employees or consultants of the Corporation
pursuant to a stock option plan, employee stock purchase plan, restricted stock
plan, other employee benefit plan or similar compensatory arrangement or
agreement approved by the Board of Directors, any (i) securities with the right
to vote in the election of any directors of the Corporation or otherwise on any
other matters (whether separately as a class or series, or together with shares
of Common Stock) with respect to which Common Stock is entitled to vote, and
(ii) securities convertible into or exchangeable for any such securities, and
any and all warrants, rights or options to purchase any of the foregoing.

“Permitted Transactions” has the meaning ascribed to it in Section 12(ii).

“Permitted Transferee” has the meaning ascribed to it in the Stockholders
Agreement.

 

6



--------------------------------------------------------------------------------

“Person” has the meaning given to it in Section 3(a)(9) of the Exchange Act and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act.

“Post-Issuance Adjustment” has the meaning set forth in Section 12(ii).

“Pricing Date” has the meaning set forth in Section 12(ii).

“Qualifying Business Combination” has the meaning set forth in Section 13.

“Refinancing Cap” means, at the time of any issuance of Refinancing Convertible
Notes, the total number of shares of Common Stock that would be issuable upon
conversion of any outstanding Convertible Notes due 2022 at such time, net of
the total number of shares of Common Stock deliverable to the Corporation upon
the exercise of the Existing Call Options at such time. For the avoidance of
doubt, the Refinancing Cap will be reduced on a share-for-share basis by any
shares of Common Stock issued by the Corporation to the holders of the
Convertible Notes due 2022 prior to or in connection with any such refinancing
that results in a top-up adjustment to the Warrantholder pursuant to
Section 12(vi).

“Refinancing Convertible Notes” has the meaning set forth in Section 12(vi).

“Replacement Cap” means, at the time of the replacement of any Existing Warrants
with any Replacement Warrants, the total number of unissued shares of Common
Stock that remain issuable upon the exercise of such Existing Warrants at such
time and with respect to which such Existing Warrants will expire and be
cancelled upon such replacement. For the avoidance of doubt, the Replacement Cap
will be reduced on a share-for-share basis by any shares of Common Stock issued
by the Corporation to the holders of the Existing Warrants prior to or in
connection with any such replacement that results in a top-up adjustment to the
Warrantholder pursuant to Section 12(vi).

“Replacement Hedging Arrangement” has the meaning set forth in Section 12(vi).

“Replacement Warrants” has the meaning set forth in Section 12(vi).

“Repurchases” means any transaction or series of related transactions to
purchase Equity Interests of the Corporation or any of its subsidiaries by the
Corporation or any subsidiary thereof for a purchase price greater than Fair
Market Value pursuant to any tender offer or exchange offer (whether or not
subject to Section 13(e) or 14(e) of the Exchange Act or Regulation 14E
promulgated thereunder), whether for cash, Equity Interests of the Corporation,
other securities of the Corporation, evidences of indebtedness of the
Corporation or any other Person or any other property (including Equity
Interests, other securities or evidences of indebtedness of a subsidiary), or
any combination thereof, effected while this Warrant is outstanding.

 

7



--------------------------------------------------------------------------------

“SEC” means the U.S. Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“Special Meeting” has the meaning ascribed to it in the Investment Agreement.

“Stockholder Approval” has the meaning ascribed to it in the Investment
Agreement.

“Stockholders Agreement” means the Stockholders Agreement, dated as of the date
hereof, as it may be amended from time to time, by and between the Corporation
and Amazon, including all annexes, schedules and exhibits thereto.

“Subject Adjustment” has the meaning set forth in Section 12(viii).

“Subject Record Date” has the meaning set forth in Section 12(viii).

“subsidiary” has the meaning ascribed to it in the Investment Agreement.

“Top-Up Issuance” has the meaning set forth in Section 12(vi).

“Top-Up Number” means, with respect to any Top-Up Issuance, the number obtained
by multiplying (x) 0.25 by (y) the number of New Shares issued in such Top-Up
Issuance by (z) the portion of the Warrant (expressed as a percentage of the
Warrant) which has not been cancelled pursuant to the Investment Agreement or
Section 3(vi) of this Warrant at the time of the Top-Up Issuance. In the event
that the Top-Up Number is being calculated as a result of the issuance of New
Shares upon the conversion of any Refinancing Convertible Notes, the maximum
aggregate number of New Shares that may be included in clause (y) of the
foregoing formula shall not exceed the Refinancing Cap, and in the event that
the Top-Up Number is being calculated as a result of the issuance of New Shares
upon the exercise of any Replacement Warrants, the maximum aggregate number of
New Shares that may be included in clause (y) of the foregoing formula shall not
exceed the Replacement Cap.

“Transaction Documents” has the meaning ascribed to it in the Investment
Agreement.

“Vesting Event” means (a) with respect to 3,750,000 Warrant Shares, the
execution of this Warrant and the other Transaction Documents, (b) with respect
to additional increments of 375,000 Warrant Shares, each time at which Amazon or
one of its Affiliates commences the lease and operation of a Boeing 767-300
aircraft (or such substitute aircraft as may be agreed to by the parties)
pursuant to an Aircraft Lease Agreement and a Work Order (in addition to the
initial 10 Boeing 767-300 aircraft (or such substitute aircraft as may be agreed
to by the parties) committed to be leased by

 

8



--------------------------------------------------------------------------------

Amazon as of the date hereof pursuant to the ATSA) until 20 such aircraft are
leased and operated by Amazon or one of its Affiliates (including the initial 10
Boeing 767-300 aircraft (or such substitute aircraft as may be agreed to by the
parties) committed to be leased by Amazon as of the date hereof pursuant to the
ATSA) and (c) unless the ATSA shall have been terminated by Amazon pursuant to
Section 4.2 or Section 4.5 thereof, with respect to all Warrant Shares which are
not then vested, upon the consummation of a Change of Control Transaction. For
the avoidance of doubt, Vesting Events shall stop occurring once the total
number of Warrant Shares authorized under Section 2 have vested pursuant to
Vesting Events and if a given Vesting Event would cause the number of shares
vested to increase over this threshold then only the number of shares up to and
including the total number of Warrant Shares authorized under Section 2 shall
vest during the final such Vesting Event. In the event of any change in the
number of Warrant Shares in accordance with the terms of this Warrant, such
change shall be allocated to the vested and unvested portions of this Warrant
(i.e., the schedule of Vesting Events) based on the proportion of Warrant Shares
that had vested immediately prior to such change to the total number of Warrant
Shares.

“VWAP” means the volume weighted average price per share of the Common Stock on
The NASDAQ Global Select Market (as reported by Bloomberg L.P. (or its
successor) or, if not available, by another authoritative source mutually agreed
by the Corporation and Amazon) in respect of the period from the scheduled open
of trading until the scheduled close of trading of the primary trading session
on such trading day.

“Warrant” means this Warrant, issued pursuant to the Investment Agreement.

“Warrant Shares” has the meaning set forth in Section 2.

“Warrantholder” has the meaning set forth in Section 2.

“Work Order” means a Work Order by and between Amazon or one of its Affiliates
and the Corporation or one of its Affiliates in the form attached to the ATSA.

2. Number of Warrant Shares; Exercise Price. This certifies that, for value
received, Amazon or its permitted assigns (the “Warrantholder”) is entitled,
upon the terms hereinafter set forth, to acquire from the Corporation, in whole
or in part, up to an aggregate of 7,500,000 fully paid and nonassessable shares
of Common Stock (the “Warrant Shares”), at a purchase price per share of Common
Stock equal to the Exercise Price. The Warrant Shares and the Exercise Price are
subject to adjustment as provided herein (including under Section 3(ii) and
Section 12 hereof), and all references to “Common Stock,” “Warrant Shares” and
“Exercise Price” herein shall be deemed to include any such adjustment or series
of adjustments.

3. Exercise of Warrant; Term; Other Agreements; Cancelation.

 

9



--------------------------------------------------------------------------------

(i) Promptly following the occurrence of a Vesting Event of the type described
in clauses (b) and (c) of the definition of “Vesting Event”, the Corporation
shall deliver to the Warrantholder a Notice of Vesting Event in the form
attached as Annex A hereto; provided that neither the delivery, nor the failure
of the Corporation to deliver, such Notice of Vesting Event shall affect or
impair Amazon’s rights or the Corporation’s obligations hereunder.

(ii) Subject to Section 2, Section 3(iii), Section 12(v) and Section 13, as well
as the DOT notification and the receipt of the Antitrust Clearance, each if
applicable, the right to purchase Warrant Shares represented by this Warrant is
exercisable, in whole or in part by the Warrantholder, at any time or from time
to time from and after the applicable Vesting Event, but in no event later than
5:00 p.m., New York City time, on May 4, 2021 (such time, the “Expiration Time”
and such period from and after the applicable Vesting Event through the
Expiration Time, the “Exercise Period”), by (A) the surrender of this Warrant
and the Notice of Exercise attached as Annex B hereto, duly completed and
executed on behalf of the Warrantholder, at the principal executive office of
the Corporation located at 2000 Westchester Avenue, Purchase, NY 10577 Attn:
Adam R. Kokas, EVP, General Counsel, CHRO & Secretary (or such other office or
agency of the Corporation in the United States as it may designate by notice in
writing to the Warrantholder), and (B) payment of the Exercise Price for the
Warrant Shares thereby purchased by, at the sole election of the Warrantholder,
either: (i) tendering in cash, by certified or cashier’s check payable to the
order of the Corporation, or by wire transfer of immediately available funds to
an account designated by the Corporation (such manner of exercise, a “Cash
Exercise”) or (ii) without payment of cash, by reducing the number of Warrant
Shares obtainable upon the exercise of this Warrant (either in full or in part,
as applicable) and payment of the Exercise Price in cash so as to yield a number
of Warrant Shares obtainable upon the exercise of this Warrant (either in full
or in part, as applicable) equal to the product of (x) the number of Warrant
Shares issuable upon the exercise of this Warrant (either in full or in part, as
applicable) (if payment of the Exercise Price were being made in cash) and
(y) the Cashless Exercise Ratio (such manner of exercise, a “Cashless
Exercise”).

(iii) Notwithstanding the foregoing or anything herein to the contrary, this
Warrant may not be exercised with respect to any Warrant Shares, and the
Corporation shall not be required to issue any Warrant Shares pursuant to this
Warrant, until the Special Meeting shall have been held and the Company
Stockholders shall have voted on the authorization of the Restricted Warrant
Exercise (as defined in the Investment Agreement) under the rules of The NASDAQ
Global Select Market. Unless and until the Stockholder Approval is obtained, the
Warrantholder shall not have the right to acquire any Warrant Shares (including,
for the avoidance of doubt, upon the consummation of a Change of Control
Transaction) and the Corporation shall not be required to issue any Warrant
Shares, in each case, in excess of the number equal to 4,937,392 minus the
number of warrant shares issued by the Corporation pursuant to Warrant-B (as
defined in the Investment Agreement).

 

10



--------------------------------------------------------------------------------

(iv) Notwithstanding the foregoing, (I) if (A) at any time during the Exercise
Period, the Warrantholder has not obtained any approval, exemption,
authorization or consent (including the expiration or termination of any waiting
periods, as applicable) from any Governmental Entity required pursuant to the
HSR Act, any other Antitrust Law or otherwise in connection with the exercise of
this Warrant in full and (B) the Warrantholder delivers a written notice to the
Corporation, informing the Corporation that the Warrantholder is actively
pursuing in good faith any such approval, exemption, authorization, consent,
expiration or termination, then the Expiration Time shall be deemed for all
purposes hereunder not to have occurred until the later of (x) May 4, 2021 and
(y) the earlier of (i) the Warrantholder ceasing to actively pursue in any
material respect such approval, exemption, authorization, consent, expiration or
termination, (ii) any Governmental Entity that must grant any such required
approval, exemption, authorization, consent, expiration or termination denying
such grant and such denial becoming final and non-appealable and (iii) November
4, 2021 and (II) if at any time during the Exercise Period the Warrantholder has
not exercised this Warrant in full as a result of there being insufficient
Warrant Shares available for issuance or the lack of any required corporate
approval, the Expiration Date shall be extended until such date as the
Warrantholder is able to exercise this Warrant in respect of all vested Warrant
Shares.

(v) If the Warrantholder does not exercise this Warrant in its entirety, the
Warrantholder shall be entitled to receive from the Corporation, upon request, a
new warrant of like tenor in substantially identical form for the purchase of
that number of Warrant Shares equal to the difference between the number of
Warrant Shares subject to this Warrant and the number of Warrant Shares as to
which this Warrant is so exercised.

(vi) This Warrant, including with respect to its cancelation, is subject to the
terms and conditions of the Investment Agreement and the Stockholders Agreement.
Without affecting in any manner any prior exercise of this Warrant (or any
Warrant Shares previously issued hereunder), if (a) the Investment Agreement is
terminated in accordance with Section 5.1 thereof or (b) the Warrantholder
delivers to the Corporation a written, irrevocable commitment not to exercise
this Warrant, the Corporation shall have no obligation to issue, and the
Warrantholder shall have no right to acquire, the canceled portion of the
Warrant Shares under this Warrant.

4. Issuance of Warrant Shares; Authorization; Listing. Certificates for Equity
Interests issued upon exercise of this Warrant shall be issued no later than the
fifth Business Day following the date of exercise of this Warrant in accordance
with its terms in the name of the Warrantholder and shall be delivered to the
Warrantholder; provided that, in lieu of such certificates, the Corporation may
issue such shares in book-entry form, in which case a statement of book-entry
interests will be delivered to the Warrantholder within the aforementioned time
period. The Corporation hereby

 

11



--------------------------------------------------------------------------------

represents and warrants that any Equity Interests issued upon the exercise of
this Warrant in accordance with the provisions of Section 3 will be validly
issued, fully paid and nonassessable and free of any liens or encumbrances
(other than liens or encumbrances created by the Transaction Documents, arising
as a matter of applicable law or created by or at the direction of the
Warrantholder or any of its Affiliates). The Equity Interests so issued shall be
deemed for all purposes to have been issued to the Warrantholder as of the close
of business on the date on which this Warrant and payment of the Exercise Price
are delivered to the Corporation in accordance with the terms of this Warrant,
notwithstanding that the stock transfer books of the Corporation may then be
closed or certificates or statements of book-entry interest representing such
Equity Interests may not be actually delivered on such date. The Corporation
shall at all times reserve and keep available, out of its authorized but
unissued Equity Interests, solely for the purpose of providing for the exercise
of this Warrant, the aggregate Equity Interests then issuable upon exercise of
this Warrant in full (disregarding whether or not this Warrant is exercisable by
its terms at any such time). The Corporation shall, at its sole expense,
procure, subject to issuance or notice of issuance, the listing of any Equity
Interests issuable upon exercise of this Warrant on the principal stock exchange
on which such Equity Interests are then listed or traded, promptly after such
Equity Interests are eligible for listing thereon.

5. No Fractional Shares or Scrip. No fractional Warrant Shares or other Equity
Interests or scrip representing fractional Warrant Shares or other Equity
Interests shall be issued upon any exercise of this Warrant. In lieu of any
fractional share to which a Warrantholder would otherwise be entitled, the
Warrantholder shall be entitled to receive a cash payment equal to the Market
Price of the Common Stock or such other Equity Interests on the last trading day
preceding the date of exercise less the Exercise Price for such fractional
share.

6. No Rights as Stockholders; Transfer Books. Without limiting in any respect
the provisions of the Investment Agreement or the Stockholders Agreement and
except as otherwise provided by the terms of this Warrant, this Warrant does not
entitle the Warrantholder to (i) receive dividends or other distributions,
(ii) consent to any action of the stockholders of the Corporation, (iii) receive
notice of or vote at any meeting of the stockholders, (iv) receive notice of any
other proceedings of the Corporation or (v) exercise any other rights
whatsoever, in any such case, as a stockholder of the Corporation prior to the
date of exercise hereof.

7. Charges, Taxes and Expenses. Issuance of this Warrant and issuance of
certificates for Equity Interests to the Warrantholder upon the exercise of this
Warrant shall be made without charge to the Warrantholder for any issue or
transfer tax (other than taxes in respect of any transfer occurring
contemporaneously therewith) or other incidental expense in respect of the
issuance of such certificates, all of which taxes and expenses shall be paid by
the Corporation.

 

12



--------------------------------------------------------------------------------

8. Transfer/Assignment.

(i) This Warrant may only be transferred to a Permitted Transferee of Amazon in
accordance with the terms of the Stockholders Agreement. The Warrant Shares may
only be transferred in accordance with the terms of the Stockholders Agreement.
Subject to compliance with the first two sentences of this Section 8, the legend
as set forth on the cover page of this Warrant and the terms of the Stockholders
Agreement, this Warrant and all rights hereunder are transferable, in whole or
in part, upon the books of the Corporation by the registered holder hereof in
person or by duly authorized attorney, and a new Warrant shall be made and
delivered by the Corporation, of the same tenor and date as this Warrant but
registered in the name of one or more transferees, upon surrender of this
Warrant, duly endorsed, to the office or agency of the Corporation described in
Section 3. If the transferring holder does not transfer the entirety of its
rights to purchase all Warrant Shares hereunder, such holder shall be entitled
to receive from the Corporation a new Warrant in substantially identical form
for the purchase of that number of Warrant Shares as to which the right to
purchase was not transferred. All expenses (other than stock transfer taxes) and
other charges payable in connection with the preparation, execution and delivery
of the new Warrants pursuant to this Section 8 shall be paid by the Corporation,
other than the costs and expenses of counsel or any other advisor to the
Warrantholder and its transferee.

(ii) If and for so long as required by the Investment Agreement, this Warrant
shall contain a legend as set forth in Section 4.2 of the Investment Agreement.

9. Exchange and Registry of Warrant. This Warrant is exchangeable, subject to
applicable securities laws, upon the surrender hereof by the Warrantholder to
the Corporation, for a new warrant or warrants of like tenor and representing
the right to purchase the same aggregate number of Warrant Shares. The
Corporation shall maintain a registry showing the name and address of the
Warrantholder as the registered holder of this Warrant. This Warrant may be
surrendered for exchange or exercise, in accordance with its terms, at the
office of the Corporation, and the Corporation shall be entitled to rely in all
respects, prior to written notice to the contrary, upon such registry.

10. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Corporation of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in the case of any such loss,
theft or destruction, upon receipt of a bond, indemnity or security reasonably
satisfactory to the Corporation, or, in the case of any such mutilation, upon
surrender and cancellation of this Warrant, the Corporation shall make and
deliver, in lieu of such lost, stolen, destroyed or mutilated Warrant, a new
Warrant of like tenor and representing the right to purchase the same aggregate
number of Warrant Shares as provided for in such lost, stolen, destroyed or
mutilated Warrant.

 

13



--------------------------------------------------------------------------------

11. Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding day that is a Business Day.

12. Adjustments and Other Rights. The Exercise Price and Warrant Shares issuable
upon exercise of this Warrant shall be subject to adjustment from time to time
as follows; provided that if more than one subsection of this Section 12 is
applicable to a single event, the subsection shall be applied that produces the
largest adjustment and no single event shall cause an adjustment under more than
one subsection of this Section 12 so as to result in duplication.

(i) Stock Splits, Subdivisions, Reclassifications or Combinations. If the
Corporation shall at any time or from time to time (a) declare, order, pay or
make a dividend or make a distribution on its Common Stock in shares of Common
Stock, (b) split, subdivide or reclassify the outstanding shares of Common Stock
into a greater number of shares or (c) combine or reclassify the outstanding
shares of Common Stock into a smaller number of shares, the number of Warrant
Shares issuable upon exercise of this Warrant at the time of the record date for
such dividend or distribution or the effective date of such split, subdivision,
combination or reclassification shall be proportionately adjusted so that the
Warrantholder immediately after such record date or effective date, as the case
may be, shall be entitled to purchase the number of shares of Common Stock which
such holder would have owned or been entitled to receive in respect of the
shares of Common Stock subject to this Warrant after such date had this Warrant
been exercised in full immediately prior to such record date or effective date,
as the case may be (disregarding whether or not this Warrant had been
exercisable by its terms at such time). In the event of such adjustment, the
Exercise Price in effect at the time of the record date for such dividend or
distribution or the effective date of such split, subdivision, combination or
reclassification shall be immediately adjusted to the number obtained by
dividing (x) the product of (1) the number of Warrant Shares issuable upon the
exercise of this Warrant in full before the adjustment determined pursuant to
the immediately preceding sentence (disregarding whether or not this Warrant was
exercisable by its terms at such time) and (2) the Exercise Price in effect
immediately prior to the record or effective date, as the case may be, for the
dividend, distribution, split, subdivision, combination or reclassification
giving rise to such adjustment by (y) the new number of Warrant Shares issuable
upon exercise of the Warrant in full determined pursuant to the immediately
preceding sentence (disregarding whether or not this Warrant is exercisable by
its terms at such time).

(ii) Certain Issuances of Common Shares or Convertible Securities. If the
Corporation shall at any time or from time to time issue shares of Common Stock
(or rights or warrants or any other securities or rights exercisable or
convertible into or exchangeable (collectively, a “conversion”) for shares of
Common Stock) (collectively,

 

14



--------------------------------------------------------------------------------

“convertible securities”) (other than in Permitted Transactions or a transaction
to which the adjustments set forth in subsection (i) of this Section 12 are
applicable), without consideration or at a consideration per share (or having a
conversion price per share) that is less than 100% of the Market Price of Common
Stock immediately prior to the date of the agreement on pricing of such shares
(or of such convertible securities) (such date of agreement, the “Pricing Date”)
other than as a result of the payment, deduction or application of customary
discounts, commissions, spreads, fees or other similar amounts as determined by,
or agreed to with, the underwriter(s), placement agent(s) or other person(s)
performing similar functions in connection with such issuance then, in such
event:

(A) the number of Warrant Shares issuable upon the exercise of this Warrant
immediately prior to the Pricing Date (the “Initial Number”) shall be increased
to the number obtained by multiplying the Initial Number by a fraction (I) the
numerator of which shall be the sum of (x) the number of shares of Common Stock
outstanding immediately prior to the Pricing Date and (y) the number of
additional shares of Common Stock issued (or into which convertible securities
may be converted) and (II) the denominator of which shall be the sum of (x) the
number of shares of Common Stock outstanding immediately prior to the Pricing
Date and (y) the number of shares of Common Stock (rounded to the nearest whole
share) which the Aggregate Consideration in respect of such issuance of shares
of Common Stock (or convertible securities) would purchase at the Market Price
of Common Stock immediately prior to the Pricing Date; and

(B) the Exercise Price payable upon exercise of this Warrant shall be adjusted
by multiplying such Exercise Price in effect immediately prior to the Pricing
Date by a fraction, the numerator of which shall be the number of shares of
Common Stock issuable upon exercise of this Warrant in full immediately prior to
the adjustment pursuant to clause (A) above (disregarding whether or not this
Warrant was exercisable by its terms at such time), and the denominator of which
shall be the number of shares of Common Stock issuable upon exercise of this
Warrant in full immediately after the adjustment pursuant to clause (A) above
(disregarding whether or not this Warrant is exercisable by its terms at such
time).

For purposes of the foregoing, (1) the “Aggregate Consideration” in respect of
such issuance of shares of Common Stock (or convertible securities) shall be
deemed to be equal to the sum of the net offering price (before deduction of any
related expenses payable to third parties, including discounts and commissions)
of all such shares of Common Stock and convertible securities, plus the
aggregate amount, if any, payable upon conversion of any such convertible
securities (assuming conversion in accordance with their terms immediately
following their issuance (and further assuming for this purpose that such
convertible securities are convertible at such time)); (2) in the case of the
issuance of such shares of Common Stock or convertible securities for, in whole
or in

 

15



--------------------------------------------------------------------------------

part, any non-cash property (or in the case of any non-cash property payable
upon conversion of any such convertible securities), the consideration
represented by such non-cash property shall be deemed to be the Market Price (in
the case of securities) and/or Fair Market Value (in all other cases), as
applicable, of such non-cash property as of immediately prior to the Pricing
Date (before deduction of any related expenses payable to third parties,
including discounts and commissions); (3) on any increase in the number of
shares of Common Stock deliverable upon conversion of any such issued
convertible securities, and/or any decrease in the consideration receivable by
the Corporation in respect of any such conversion (each, a “Post-Issuance
Adjustment”), then, to the extent that, in respect of the same facts and events,
the adjustment provisions set forth in this Section 12 (excluding this clause
(3)) do not result in a proportionate increase in the number of Warrant Shares
issuable upon the exercise of this Warrant, and/or a proportionate decrease in
the Exercise Price payable upon exercise of this Warrant, in each case equal to
or greater than the proportionate increase and/or decrease, respectively, in
respect of such convertible securities, then the number of Warrant Shares
issuable, and the Exercise Price payable, upon exercise of this Warrant, in each
case then in effect, shall forthwith be readjusted to such number of Warrant
Shares and such Exercise Price as would have been obtained had the Post-Issuance
Adjustment been effective in respect of such convertible securities as of
immediately prior to the Pricing Date of such convertible securities; (4) if the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant shall have been adjusted upon the issuance of any convertible securities
in accordance with this Section 12, subject to clause (3) above, no further
adjustment of the Exercise Price and the number of Warrant Shares issuable upon
exercise of this Warrant shall be made for the actual issuance of shares of
Common Stock upon the actual conversion of such convertible securities in
accordance with their terms; and (5) “Permitted Transactions” shall consist of
(a) issuances of shares of Common Stock (including upon exercise of options) to
directors, advisors, employees or consultants of the Corporation pursuant to a
stock option plan, employee stock purchase plan, restricted stock plan, other
employee benefit plan or other similar compensatory agreement or arrangement
approved by the Board of Directors, (b) issuances of shares of Common Stock in
accordance with or pursuant to the Convertible Notes due 2022 or the Existing
Warrants and (c) the exercise of this Warrant. Any adjustment made pursuant to
this Section 12(ii) shall become effective immediately upon the date of such
issuance. For the avoidance of doubt, no increase to the Exercise Price or
decrease in the number of Warrant Shares issuable upon exercise of this Warrant
shall be made pursuant to this Section 12(ii).

(iii) Distributions. If the Corporation shall fix a record date for the making
of a dividend or other distribution (by spin-off or otherwise) on shares of
Common Stock, whether in cash, Equity Interests of the Corporation, other
securities of the Corporation, evidences of indebtedness of the Corporation or
any other Person or any other property (including Equity Interests, other
securities or evidences of indebtedness of a subsidiary), or any combination
thereof, excluding (A) dividends or distributions subject to

 

16



--------------------------------------------------------------------------------

adjustment pursuant to Section 12(i) or (B) dividends or distributions of rights
in connection with the adoption of a stockholder rights plan in customary form
(including with respect to the receipt of such rights in respect of shares of
Common Stock (including Warrant Shares) issued subsequent to the initial
dividend or distribution of such rights), then in each such case, the number of
Warrant Shares issuable upon exercise of this Warrant in full (disregarding
whether or not this Warrant had been exercisable by its terms at such time)
shall be increased by multiplying such number of Warrant Shares by a fraction,
the numerator of which is the Market Price per share of Common Stock on such
record date and the denominator of which is the Market Price per share of Common
Stock on such record date less the Fair Market Value of the cash and/or any
other property, as applicable, to be so paid or distributed in such dividend or
distribution in respect of one share of Common Stock (in each case as of the
record date of such dividend or distribution); such adjustment shall take effect
on the record date for such dividend or distribution. In the event of such
adjustment, the Exercise Price shall immediately be decreased by multiplying
such Exercise Price by a fraction, the numerator of which is the number of
Warrant Shares issuable upon the exercise of this Warrant in full immediately
prior to such adjustment (disregarding whether or not this Warrant was
exercisable by its terms at such time), and the denominator of which is the new
number of Warrant Shares issuable upon exercise of this Warrant determined in
accordance with the immediately preceding sentence. Notwithstanding the
foregoing, in the event that the Fair Market Value of the cash and/or any other
property, as applicable, to be so paid or distributed in such dividend or
distribution in respect of one share of Common Stock (in each case as of the
record date of such dividend or distribution) is equal to or greater than the
Market Price per share of Common Stock on such record date, then proper
provision shall be made such that upon exercise of this Warrant, the
Warrantholder shall receive, in addition to the applicable Warrant Shares, the
amount and kind of such cash and/or any other property such Warrantholder would
have received had such Warrantholder exercised this Warrant immediately prior to
such record date (disregarding whether or not this Warrant had been exercisable
by its terms at such time). For purposes of the foregoing, in the event that
such dividend or distribution in question is ultimately not so made, the
Exercise Price and the number of Warrant Shares issuable upon exercise of this
Warrant then in effect shall be readjusted, effective as of the date when the
Board of Directors determines not to make such dividend or distribution, to the
Exercise Price that would then be in effect and the number of Warrant Shares
that would then be issuable upon exercise of this Warrant if such record date
had not been fixed. For the avoidance of doubt, no increase to the Exercise
Price or decrease in the number of Warrant Shares issuable upon exercise of this
Warrant shall be made pursuant to this Section 12(iii).

Notwithstanding the foregoing provisions of this Section 12(iii), in the event
that all or any portion of any such dividend or other distribution is in Other
Voting Securities, then, with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), the
Warrantholder shall have the option, exercisable in

 

17



--------------------------------------------------------------------------------

writing delivered to the Corporation within seven (7) Business Days of such
Warrantholder’s receipt of the Corporation’s notice pursuant to Section 12(x)
relating to such dividend or other distribution, to elect (1) for the foregoing
adjustments set forth in this Section 12(iii) to apply with respect to such
dividend or distribution (or such portion thereof that is in Other Voting
Securities, as applicable) or (2) in lieu of the foregoing adjustments set forth
in this Section 12(iii) with respect to such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), but, for all
purposes of this clause (2), after giving effect to the foregoing adjustments
set forth in this Section 12(iii) with respect to any portion of such dividend
or distribution that is in securities, cash and/or any other property, in each
case other than Other Voting Securities, for its right to receive Warrant Shares
upon exercise of this Warrant to be converted, effective as of the record date
of such dividend or distribution, into the right to exercise this Warrant to
acquire such Warrant Shares plus the Other Voting Securities that such Warrant
Shares would have been entitled to receive upon consummation of such dividend or
distribution, assuming the exercise in full of this Warrant immediately prior to
such record date (disregarding whether or not this Warrant was exercisable by
its terms at such time); provided that for purposes of this clause (2), (x) the
number and type of Other Voting Securities so deliverable upon any exercise of
this Warrant shall be adjusted to take into account any stock or security
dividends, splits, reverse splits, spin-offs, split-ups, mergers,
reclassifications, reorganizations, recapitalizations, combinations or exchanges
of securities and the like from and after the consummation of such dividend or
distribution in question and at or prior to such exercise of this Warrant and
(y) with respect to any such Other Voting Securities that are described in
clause (ii) of the definition of Other Voting Securities, the terms of such
Other Voting Securities, as issued upon exercise of this Warrant, shall take
into account any anti-dilution or other adjustments that would have been
applicable to such Other Voting Securities had such Other Voting Securities been
outstanding from and after the consummation of such dividend or distribution in
question. In the event that such dividend or distribution in question (or such
portion thereof that is in Other Voting Securities, as applicable) is ultimately
not so made, this Warrant shall be readjusted, effective as of the date when the
Board of Directors determines not to make such dividend or distribution (or such
portion thereof that is in Other Voting Securities, as applicable), as though
the record date thereof had not been fixed.

(iv) Repurchases. If the Corporation or any subsidiary thereof shall at any time
or from time to time effect Repurchases, the Exercise Price then in effect and
the number of Warrant Shares issuable upon the exercise of this Warrant shall be
immediately adjusted, in each case in accordance with the foregoing provisions
of this Section 12, as if, in lieu of such Repurchases, the Corporation had
(A) first, declared and paid a dividend, in cash, on shares of Common Stock in
an aggregate amount equal to the Assumed Payment Amount, with a record date as
of the trading day immediately preceding the first public disclosure of the
Corporation’s (or such subsidiary’s) intent to effect such Repurchase, and
(B) second, effected a reverse-split of Common Stock, in the

 

18



--------------------------------------------------------------------------------

proportion required to reduce the number of shares of Common Stock outstanding
from (1) the number of such shares outstanding immediately prior to the first
purchase of Equity Interests comprising such Repurchases to (2) the number of
such shares outstanding immediately following the last purchase of Equity
Interests comprising such Repurchases (in the case of this clause (B), with such
adjustments as are appropriate to exclude the effect of any issuances of Equity
Interests, and any dividends, distributions, splits, subdivisions,
reclassifications and combinations subject to adjustment pursuant to
Section 12(i), in each case from and after the first purchase of Equity
Interests comprising such Repurchases and at or prior to the last purchase of
Equity Interests comprising such Repurchases). For the avoidance of doubt, no
increase to the Exercise Price or decrease in the number of Warrant Shares
issuable upon exercise of this Warrant shall be made pursuant to this
Section 12(iv). For purposes of the foregoing, the “Assumed Payment Amount” with
respect to any Repurchases shall mean the aggregate Market Price (in the case of
securities) and/or Fair Market Value (in the case of cash and/or any other
property), as applicable, as of such Repurchases, of the aggregate consideration
paid to effect such Repurchases.

(v) Business Combination Transactions. In case of any Business Combination or
reclassification of Common Stock (other than a reclassification of Common Stock
subject to adjustment pursuant to Section 12(i)), notwithstanding anything to
the contrary contained herein, (a) the Corporation shall notify the
Warrantholder in writing of such Business Combination or reclassification as
promptly as practicable (and in any event no later than ten (10) Business Days
prior to the effectiveness thereof) and (b) the Warrantholder’s right to receive
Warrant Shares upon exercise of this Warrant shall be converted, effective upon
the occurrence of such Business Combination or reclassification, into the right
to exercise this Warrant to acquire the number of shares of stock or other
securities or property (including cash) that the Common Stock issuable (at the
time of such Business Combination or reclassification) upon exercise of this
Warrant immediately prior to such Business Combination or reclassification would
have been entitled to receive upon consummation of such Business Combination or
reclassification. In determining the kind and amount of stock, securities or the
property receivable upon exercise of this Warrant upon and following adjustment
pursuant to this paragraph, if the holders of Common Stock have the right to
elect the kind or amount of consideration receivable upon consummation of such
Business Combination, then the Warrantholder shall have the right to make the
same election upon exercise of this Warrant with respect to the number of shares
of stock or other securities or property which the Warrantholder shall receive
upon exercise of this Warrant. The Corporation, or the Person or Persons formed
by the applicable Business Combination or reclassification, or that acquire(s)
the applicable shares of Common Stock, as the case may be, shall make lawful
provisions to establish such rights and to provide for such adjustments that,
for events from and after such Business Combination or reclassification, shall
be as nearly equivalent as possible to the rights and adjustments provided for
herein, and the Corporation shall not be a party to or permit any such Business
Combination or reclassification to occur unless such provisions are made as a
part of the terms thereof.

 

19



--------------------------------------------------------------------------------

(vi) Top-Up Adjustment. If the Corporation shall at any time or from time to
time prior to the Expiration Time issue shares of Common Stock to (A) any holder
of the Convertible Notes due 2022 upon the conversion of the Convertible Notes
due 2022 (net of any shares of Common Stock delivered to the Corporation upon
the exercise of the Existing Call Options in connection with such conversion of
the Convertible Notes due 2022) or (B) any holder of the Existing Warrants upon
exercise of the Existing Warrants (such net shares of Common Stock issued at
such time to such holders, the “New Shares” and such issuance, a “Top-Up
Issuance”), then the Corporation shall deliver notice of such issuance to the
Warrantholder no later than five (5) Business Days after such issuance and the
number of Warrant Shares issuable upon the exercise of this Warrant shall,
subject to and unless otherwise provided in Section 3(iii), be increased by an
amount equal to the Top-Up Number. In the event that the Corporation
(1) refinances the Convertible Notes due 2022 with other notes convertible into
Common Stock (the “Refinancing Convertible Notes”) and/or (2) replaces the
Existing Warrants with other warrants issued in connection with the issuance of
such Refinancing Convertible Notes (the “Replacement Warrants”), the top-up
adjustment set forth in this Section 12(vi) shall apply, mutatis mutandis, with
respect to any new shares of Common Stock issued by the Corporation upon the
conversion of such Refinancing Convertible Notes or upon the exercise of such
Replacement Warrants, with the “New Shares” in that circumstance being the
number of new shares of Common Stock issued upon the conversion of such
Refinancing Convertible Notes (net of any shares of Common Stock delivered to
the Corporation in respect of any call options or other hedging arrangement put
in place by the Corporation in connection with such Refinancing Convertible
Notes (“Replacement Hedging Arrangement”)) or upon the exercise of the
Replacement Warrants, as applicable.

For the avoidance of doubt, for purposes of determining the number of “New
Shares” issued by the Corporation pursuant to the Convertible Notes due 2022 (or
any Refinancing Convertible Notes), the Corporation shall not be deemed to be
issuing “New Shares” to the extent the Corporation obtains an equivalent number
of shares of Common Stock upon exercise of the Existing Call Options (or any
Replacement Hedging Arrangement) and delivers such shares of Common Stock to the
holders of the Convertible Notes due 2022 (or the holders of Refinancing
Convertible Notes, as applicable) upon the conversion thereof; provided,
however, that, for the avoidance of doubt, this exclusion shall not apply to
issuances of shares of Common Stock by the Corporation the proceeds of which are
used to finance the payment in cash of the strike price of the Existing Call
Options (or pursuant to any Replacement Hedging Arrangement, as applicable).

 

20



--------------------------------------------------------------------------------

(vii) Rounding of Calculations; Minimum Adjustments. All calculations under this
Section 12 shall be made to the nearest one-tenth (1/10th) of a cent or to the
nearest one-hundredth (1/100th) of a share, as the case may be. Any provision of
this Section 12 to the contrary notwithstanding, no adjustment in the Exercise
Price or the number of Warrant Shares into which this Warrant is exercisable
shall be made if the amount of such adjustment would be less than $0.01 or
one-tenth (1/10th) of a share of Common Stock, but any such amount shall be
carried forward and an adjustment with respect thereto shall be made at the time
of and together with any subsequent adjustment which, together with such amount
and any other amount or amounts so carried forward, shall aggregate $0.01 or
1/10th of a share of Common Stock, or more.

(viii) Timing of Issuance of Additional Securities Upon Certain Adjustments. In
any case in which (a) the provisions of this Section 12 shall require that an
adjustment (the “Subject Adjustment”) shall become effective immediately after a
record date (the “Subject Record Date”) for an event and (b) the Warrantholder
exercises this Warrant after the Subject Record Date and before the consummation
of such event, the Corporation may defer until the consummation of such event
(i) issuing to such Warrantholder the incrementally additional shares of Common
Stock or other property issuable upon such exercise by reason of the Subject
Adjustment and (ii) paying to such Warrantholder any amount of cash in lieu of a
fractional share of Common Stock; provided, however, that the Corporation upon
request shall promptly deliver to such Warrantholder a due bill or other
appropriate instrument evidencing such Warrantholder’s right to receive such
additional shares (or other property, as applicable), and such cash, upon the
consummation of such event.

(ix) Statement Regarding Adjustments. Whenever the Exercise Price or the Warrant
Shares into which this Warrant is exercisable shall be adjusted as provided in
Section 12, the Corporation shall forthwith prepare a statement showing in
reasonable detail the facts requiring such adjustment and the Exercise Price
that shall be in effect and the Warrant Shares into which this Warrant shall be
exercisable after such adjustment, and cause a copy of such statement to be
delivered to the Warrantholder as promptly as practicable.

(x) Notice of Adjustment Event. In the event that the Corporation shall propose
to take any action of the type described in this Section 12 (but only if the
action of the type described in this Section 12 would result in an adjustment in
the Exercise Price or the Warrant Shares into which this Warrant is exercisable
or a change in the type of securities or property to be delivered upon exercise
of this Warrant), the Corporation shall provide written notice to the
Warrantholder, which notice shall specify the record date, if any, with respect
to any such action and the approximate date on which such action is to take
place. Such notice shall also set forth the facts with respect thereto as shall
be reasonably necessary to indicate the effect on the Exercise Price and the
number, kind or class of shares or other securities or property which shall be
deliverable upon

 

21



--------------------------------------------------------------------------------

exercise of this Warrant. In the case of any action which would require the
fixing of a record date, such notice shall be given at least ten (10) days prior
to the date so fixed. In case of all other action, such notice shall be given at
least ten (10) days prior to the taking of such proposed action unless the
Corporation reasonably determines in good faith that, given the nature of such
action, the provision of such notice at least ten (10) days in advance is not
reasonably practicable from a timing perspective, in which case such notice
shall be given as far in advance prior to the taking of such proposed action as
is reasonably practicable from a timing perspective.

(xi) Adjustment Rules. Any adjustments pursuant to this Section 12 shall be made
successively whenever an event referred to herein shall occur. If an adjustment
in the Exercise Price made hereunder would reduce the Exercise Price to an
amount below par value of the Common Stock, then such adjustment in the Exercise
Price made hereunder shall reduce the Exercise Price to the par value of the
Common Stock.

(xii) No Impairment. The Corporation shall not, by amendment of its certificate
of incorporation, bylaws or any other organizational document, or through any
reorganization, transfer of assets, consolidation, merger, dissolution, issue or
sale of securities or any other voluntary action, avoid or seek to avoid the
observance or performance of any of the terms to be observed or performed
hereunder by the Corporation, but shall at all times in good faith assist in the
carrying out of all the provisions of this Warrant. In furtherance and not in
limitation of the foregoing, the Corporation shall not take or permit to be
taken any action which would entitle the Warrantholder to an adjustment under
this Section 12 if the total number of shares of Common Stock issuable after
such action upon exercise of this Warrant in full (disregarding whether or not
this Warrant is exercisable by its terms at such time), together with all shares
of Common Stock then outstanding and all shares of Common Stock then issuable
upon the exercise in full of any and all outstanding Equity Interests
(disregarding whether or not any such Equity Interests are exercisable by their
terms at such time) would exceed the total number of shares of Common Stock then
authorized by its certificate of incorporation.

(xiii) Proceedings Prior to Any Action Requiring Adjustment. As a condition
precedent to the taking of any action which would require an adjustment pursuant
to this Section 12, the Corporation shall take any and all action which may be
necessary, including obtaining regulatory or other governmental, The NASDAQ
Global Select Market or other applicable securities exchange, corporate or
stockholder approvals or exemptions, in order that the Corporation may
thereafter validly and legally issue as fully paid and nonassessable all shares
of Common Stock, or all other securities or other property, that the
Warrantholder is entitled to receive upon exercise of this Warrant pursuant to
this Section 12.

13. Mandatory Exercise Upon Change of Control. Notwithstanding anything to the
contrary contained herein, in the event of the consummation prior to the
Expiration

 

22



--------------------------------------------------------------------------------

Time of a Business Combination where all outstanding shares of Common Stock are
exchanged solely for cash consideration (other than, for the avoidance of doubt,
shares held as treasury stock, shares with respect to which appraisal or
dissenter rights apply and shares that are customarily cancelled in a Business
Combination of such type) (“Qualifying Business Combination”), the Corporation
shall have the right (a) if the consideration per share of Common Stock to be
received by the holders of Common Stock in such Qualifying Business Combination
is greater than the Exercise Price, to cause the Warrantholder to exercise this
Warrant with respect to all Warrant Shares as of the consummation of such
Qualifying Business Combination and (b) if the consideration per share of Common
Stock to be received by the holders of Common Stock in such Qualifying Business
Combination is less than or equal to the Exercise Price, to cause this Warrant
to be automatically and immediately canceled and terminated as of the
consummation of such Qualifying Business Combination with respect to all Warrant
Shares; provided that the Corporation must give written notice to the
Warrantholder at least ten (10) Business Days prior to the date of consummation
of such Qualifying Business Combination, which notice shall specify the expected
date on which such Qualifying Business Combination is to take place and set
forth the facts with respect thereto as shall be reasonably necessary to
indicate the amount of cash deliverable upon exercise of this Warrant and to
each outstanding share of Common Stock; provided, further that the Corporation
may only cause this Warrant to be exercised or cancelled, as applicable,
concurrently with the consummation of such Qualifying Business Combination and
the Warrantholder shall be entitled to receive the cash consideration as
determined pursuant to Section 12(v). If the Warrantholder is required to
exercise this Warrant pursuant to this Section 13, the Warrantholder shall
notify the Corporation within five (5) Business Days after receiving the
Corporation’s written notice described above in this Section 13 whether it is
electing to exercise this Warrant through a Cash Exercise or a Cashless
Exercise. If the Warrantholder (i) does not provide such notice within five
(5) Business Days after receiving the Corporation’s written notice described
above in this Section 13, or (ii) elects a Cash Exercise but does not pay the
applicable Exercise Price for the Warrant Shares thereby purchased to the
Corporation upon the consummation of such qualifying Business Combination then,
in either such case, the Corporation shall effect the exercise of this Warrant
through a Cashless Exercise.

14. Governing Law and Jurisdiction. This Warrant shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without regard to any choice or conflict of law provision or rule (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the laws of any jurisdiction other than the State of Delaware. In
addition, each of the parties (a) submits to the personal jurisdiction of the
Delaware Court of Chancery in and for New Castle County, or in the event (but
only in the event) that such Delaware Court of Chancery does not have subject
matter jurisdiction over such dispute, the United States District Court for the
District of Delaware, or in the event (but only in the event) that such United
States District Court also does not have

 

23



--------------------------------------------------------------------------------

jurisdiction over such dispute, any Delaware State court sitting in New Castle
County, in the event any dispute (whether in contract, tort or otherwise) arises
out of this Warrant or the transactions contemplated hereby, (b) irrevocably
waives the defense of an inconvenient forum or lack of jurisdiction to the
maintenance of any claim, action or proceeding relating to this Warrant or the
transactions contemplated hereby and agrees that it will not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court and (c) agrees that it shall not bring any claim, action or
proceeding relating to this Warrant or the transactions contemplated hereby in
any court other than the Delaware Court of Chancery in and for New Castle
County, or in the event (but only in the event) that such Delaware Court of
Chancery does not have subject matter jurisdiction over such claim, action or
proceeding, the United States District Court for the District of Delaware, or in
the event (but only in the event) that such United States District Court also
does not have jurisdiction over such claim, action or proceeding, any Delaware
State court sitting in New Castle County. Each party agrees that service of
process upon such party in any such claim, action or proceeding shall be
effective if notice is given in accordance with the provisions of this Warrant.

15. Binding Effect. This Warrant shall be binding upon any successors or assigns
of the Corporation.

16. Amendments. This Warrant may be amended and the observance of any term of
this Warrant may be waived only with the written consent of the Corporation and
the Warrantholder.

17. Notices. Any notice, request, instruction or other document to be given
hereunder by any party to the other shall be in writing and shall be deemed to
have been duly given (a) if sent by registered or certified mail in the United
States, return receipt requested, upon receipt, (b) if sent by nationally
recognized overnight air courier, one (1) Business Day after mailing, (c) if
sent by email or facsimile transmission, with a copy mailed on the same day in
the manner provided in clauses (a) or (b) of this Section 17 when transmitted
and receipt is confirmed, or (d) if otherwise personally delivered, when
delivered. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice.

 

24



--------------------------------------------------------------------------------

If to the Corporation, to: Atlas Air Worldwide Holdings, Inc.

2000 Westchester Avenue

Purchase, NY 10577

Fax:    (914) 701-8333 Email:    Adam.Kokas@atlasair.com Attn:    Adam R. Kokas,
EVP, General Counsel, CHRO & Secretary with a copy to (which copy alone shall
not constitute notice): Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, NY 10019

Fax:    (212) 474-3700 Email:   

dzoubek@cravath.com

khallam@cravath.com

Attn:   

Damien R. Zoubek, Esq.

O. Keith Hallam III, Esq.

If to the Warrantholder, to: Amazon.com, Inc.

410 Terry Avenue North

Seattle, WA 98109-5210

Attn:    General Counsel Fax:    (206) 266-7010 with a copy to (which copy alone
shall not constitute notice): Debevoise & Plimpton LLP

919 Third Avenue

New York, NY 10022

Attn:    William D. Regner Fax:    (212) 521-7698 Email:   
wdregner@debevoise.com

18. Entire Agreement. This Warrant and the form attached hereto, the Investment
Agreement, the other Transaction Documents and the Confidentiality Agreement (as
defined in the Investment Agreement) constitute the entire agreement, and
supersede all other prior agreements, understandings, representations and
warranties, both written and oral, between the parties, with respect to the
subject matter hereof.

19. Specific Performance. The parties agree that failure of any party to perform
its agreements and covenants hereunder, including a party’s failure to take all

 

25



--------------------------------------------------------------------------------

actions as are necessary on such party’s part in accordance with the terms and
conditions of this Warrant to consummate the transactions contemplated hereby,
will cause irreparable injury to the other party, for which monetary damages,
even if available, will not be an adequate remedy. It is agreed that the parties
shall be entitled to equitable relief including injunctive relief and specific
performance of the terms hereof, without the requirement of posting a bond or
other security, and each party hereby consents to the issuance of injunctive
relief by any court of competent jurisdiction to compel performance of a party’s
obligations and to the granting by any court of the remedy of specific
performance of such party’s obligations hereunder, this being in addition to any
other remedies to which the parties are entitled at law or equity.

[Remainder of page intentionally left blank]

 

26



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Corporation has caused this Warrant to be duly executed
by a duly authorized officer.

Dated: May 4, 2016

 

ATLAS AIR WORLDWIDE HOLDINGS, INC. By:   /s/ Spencer Schwartz   Name:   Spencer
Schwartz   Title:   Executive Vice President and Chief Financial Officer
Acknowledged and Agreed

 

AMAZON.COM, INC. By:   /s/ Peter Krawiec   Name:   Peter Krawiec   Title:   Vice
President



--------------------------------------------------------------------------------

Annex A

[Form of Notice of Vesting Event]

Date:

TO: Amazon.com, Inc.

RE: Notice of Vesting Event

Reference is made to that certain Warrant to Purchase Common Stock, dated as of
May 4, 2016 (the “Warrant”), issued to Amazon.com, Inc., representing a warrant
to purchase 7,500,000 shares of common stock of Atlas Air Worldwide Holdings,
Inc. (the “Corporation”). Capitalized terms used herein without definition are
used as defined in the Warrant.

The undersigned hereby delivers notice to you that a Vesting Event has occurred
under the terms of the Warrant.

 

  A. Vesting Event. The following Vesting Event has occurred on or around [list
date(s)]:

 

           Amazon or one of its Affiliates commences the lease and operation of
a Boeing 767-300 aircraft (or such substitute aircraft as may be agreed to by
the parties) pursuant to an Aircraft Lease Agreement (other than the 10 aircraft
leased to Amazon as of the date hereof pursuant to the ATSA).

 

  B. Vested Warrant Shares. After giving effect to the Vesting Event referenced
in Paragraph A above, the aggregate number of Warrant Shares issuable upon
exercise of the Warrant that have vested under the terms of the Warrant is:

 

 

  C. Exercised Warrant Shares. The aggregate number of Warrant Shares issuable
upon exercise of the Warrant that have been exercised as of the date hereof is:

 

 

  D. Unexercised Warrant Shares. After giving effect to the Vesting Event
referenced in Paragraph A above, the aggregate number of Warrant Shares issuable
upon exercise of the Warrant that have vested but remain unexercised under the
Warrant is:

 

 



--------------------------------------------------------------------------------

ATLAS AIR WORLDWIDE HOLDINGS, INC. By:   Name:   Title:  



--------------------------------------------------------------------------------

Annex B

[Form of Notice of Exercise]

Date:

TO: Atlas Air Worldwide Holdings, Inc.

RE: Election to Purchase Common Stock

The undersigned, pursuant to the provisions set forth in the attached Warrant,
hereby agrees to subscribe for and purchase the number of shares of Common Stock
set forth below covered by such Warrant. The undersigned, in accordance with
Section 3 of the Warrant, hereby agrees to pay the aggregate Exercise Price for
such shares of Common Stock. A new warrant evidencing the remaining shares of
Common Stock covered by such Warrant, but not yet subscribed for and purchased,
if any, should be issued in the name of the Warrantholder.

Number of shares of Common Stock with respect to which the Warrant is being
exercised (including shares to be withheld as payment of the Exercise Price
pursuant to Section 3(ii), if any):

 

 

Method of Payment of Exercise Price (note if cashless exercise pursuant to
Section 3(ii)(B)(ii) of the Warrant or cash exercise pursuant to
Section 3(ii)(B)(i) of the Warrant):

 

 

Aggregate Exercise Price:                                          
                       

Holder:

By:

Name:

Title: